Order entered March 5, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                No. 05-19-01023-CV

                     MICHELLE HERCZEG, Appellant

                                       V.

                    CITY OF DALLAS, TEXAS, Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. C-16-16429

                                     ORDER

      Before the Court is appellant’s March 4, 2020 second agreed motion to

extend time to file brief. We GRANT the motion and ORDER the brief be filed

no later than March 13, 2020.


                                            /s/   KEN MOLBERG
                                                  JUSTICE